EXHIBIT 10.44

NATIONWIDE FINANCIAL SERVICES, INC.

SECOND AMENDED AND RESTATED

STOCK RETAINER PLAN FOR NON-EMPLOYEE DIRECTORS

Form of Deferred Stock Units Award Agreement –Cash Settlement

 

            [Date]    

[Name]

[Address]

[City, State, Zip]

Dear [                    ]:

In accordance with the terms of the Nationwide Financial Services, Inc. Second
Amended and Restated Stock Retainer Plan for Non-Employee Directors (the “Plan”)
and this award agreement (the “Award Agreement”), Nationwide Financial Services,
Inc. (“the Company”) hereby grants to you, as part of your retainer for service
on the Company’s Board of Directors (“the Board”) in 200  , an award of Deferred
Stock Units (the “DSU Award”), as set forth below:

Overview of Your DSU Award

 

Number of Deferred Stock

Units Granted:

  

[                            ]

Date of Grant:

  

[                            ], 200  

It is understood and agreed that the DSU Award evidenced by this Award Agreement
is subject to the following additional terms and conditions.

 

1.

Nature and Settlement of Award. This DSU Award represents an unfunded and
unsecured promise by the Company to pay you an amount in the future. This DSU
Award is not a share of the Company’s Class A common stock (“Common Stock”) and
does not entitle you to receive dividends or voting rights. Settlement of your
DSU Award will occur upon the date of your termination of service on the Board,
or as soon as practicable thereafter. At the time of settlement, the Company
will pay to you an amount in cash equal to the product of (a) the Fair Market
Value of one share of Common Stock on the settlement date and (b) the number of
Deferred Stock Units subject to this Award Agreement at the time of settlement.



--------------------------------------------------------------------------------

2.

Adjustments and Increases to Reflect Dividends. The number of Deferred Stock
Units subject to this Award Agreement may be adjusted pursuant to Section 8
(“Adjustments”) of the Plan. In addition, the number of Deferred Stock Units
subject to this Award Agreement will be increased to the extent dividends are
declared on shares of Common Stock, as provided in Section 6(b) of the Plan.

 

3.

Transferability. Unless otherwise determined by the Committee (as defined in the
Plan), DSUs may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution.

Please refer any questions you may have regarding your DSU Award to [Beth Owens
(614) 249-3544 in the Executive Performance and Rewards department of the
Company].

Sincerely,

Nationwide Financial Services, Inc.

[Terri L. Hill]

[Executive Vice President- Chief Administrative Officer]

Please acknowledge receipt of the Plan and this Award Agreement and your
agreement to the terms and conditions thereof, by signing the following
representation:

 

Acknowledgement

       

By signing a copy of this Award Agreement and returning it to [Beth Owens,
Executive Performance and Rewards (1-26-11) of the Company], I acknowledge that
I have received a copy of the Plan, and that I have read and understand the Plan
and this Award Agreement and agree to the terms and conditions thereof. I
further agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Award Agreement.

                       

[Participant’s Name]

       

 

2



--------------------------------------------------------------------------------

Please note: Sign and return one copy of this Award Agreement to [Beth Owense
1-26-11 - Executive Performance and Rewards] and retain one copy for your
records.

 

3